Order filed July 10, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-12-00608-CV
                                      ____________

 IN RE ALTERRA EXCESS & SURPLUS INSURANCE COMPANY F/K/A MAX
             SPECIALTY INSURANCE COMPANY, Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   133rd District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2010-58047


                                         ORDER

       On June 29, 2012, relator Alterra Excess & Surplus Insurance Company f/k/a Max
Specialty Insurance Company filed a petition for writ of mandamus. See Tex. Gov’t Code
Ann. § 22.221. Relator asks this court to order The Honorable Jaclanel McFarland, Judge
of the 133rd District Court, Harris County, Texas, to set aside portions of her order dated
June 4, 2012, entered in trial court cause number 2010-58047, styled GFI Management
Services Inc. v. Zurich American Insurance Company, Lexington Insurance Company,
Steadfast Insurance Company and Vericlaim, Inc. Relator asserts the trial court abused its
discretion in denying its request for appraisal.

       It appears from the facts stated in the petition that relator’s request for relief requires
further consideration and that relator will be prejudiced unless immediate temporary relief
is granted. See Tex. R. App. p. 52.8(b), 52.10.

       We therefore ORDER that the July 12, 2012 hearing in the court below is stayed
with respect to the appointment of an umpire in the ongoing appraisal. The ongoing
appraisal between Westchester Surplus Lines Insurance Company and the real parties in
interest related to trial court cause number 2010-58047, in the 133rd District Court, Harris
County, Texas, styled GFI Management Services Inc. v. Zurich American Insurance
Company, Lexington Insurance Company, Steadfast Insurance Company and Vericlaim,
Inc. is also stayed until final decision by this court of relator’s petition for writ of
mandamus, or until further orders of this court.

       This court further requests a response to the petition for writ of mandamus from the
real parties in interest to be filed on or before July 31, 2012.



                                            PER CURIAM

Panel consists of Justices Frost, McCally, and Busby.